Title: From Alexander Hamilton to Thomas Jefferson, 11 October 1792
From: Hamilton, Alexander
To: Jefferson, Thomas



sir
Treasury DepartmentOctober 11th 1792.

I have it in contemplation to make arrangements for the payment of the debt, which appears on the Books of the Treasury, to be due to His Most Catholic Majesty, being for advances made on account of the United States during the late War with G Britain.
I make this communication, in order that if any reasons against the payment exist in the knowlege of the Department of State they may be made known.
I have the honor to be   Very Respectfully   sir Your Obedt Servt
Alexander Hamilton
The Secretary of State
